DETAILED ACTION
Applicant’s amendment filed March 30, 2021 is acknowledged.
Claim 21 is cancelled as previously indicated.
Claims 1-20, 22, and 23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5, 6, 10-12, 15, 16, 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (hereinafter Ekpenyong) (U.S. Patent Application Publication # 2014/0036859 A1) in view of Papasakellariou et al. (hereinafter Papasakellariou2) (U.S. Patent Application Publication # 2014/0269451 A1).
Regarding claims 1, 11, and 22, Ekpenyong teaches and discloses a network device (Node B, figure 8) and method for reconfiguring sounding resources, the method comprising: transmitting, by a network device (Node B, figure 8), information on configuring a periodicity of sounding reference signals to a terminal device (UE, figure 8) via a media access control (MAC) layer ([0029], [0043]; [0044]; teaches the Node B signaling a UE to produce a burst of SRS, which includes a predetermined burst duration, and configuring a SRS periodicity for the SRS burst via a MAC control element including a sounding resource and activating the UE for sounding; figures 5 and 8). 
However, Ekpenyong may not explicitly disclose transmitting information on reconfiguring a periodicity of sounding reference signals (although Ekpenyong does suggest reconfiguring SRS; [0024]; [0025]).
Nonetheless, in the same field of endeavor, Papasakellariou2 teaches and suggests transmitting information on reconfiguring a periodicity of sounding reference signals ([0090]; teaches “…P-SRS transmissions in an UL fixed TTI always occur with a configured periodicity until reconfigured by higher layer signaling from eNB 102…”; teaches an eNB transmitting a reconfiguration of the SRS transmission periodicity to the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an eNB transmitting a reconfiguration of the SRS transmission periodicity to the UE as taught by Papasakellariou2 with the method and device as disclosed by Ekpenyong for the purpose of providing reconfiguration of the periodicity of the SRS transmission.

Regarding claims 2 and 12, Ekpenyong, as modified by Papasakellariou2, further teaches and discloses wherein, transmitting the information on reconfiguring the periodicity of the sounding reference signals to the terminal device comprises transmitting the information via a control element of the MAC layer ([0029], [0043]; [0044]; teaches a MAC control element including a sounding resource and activating the UE for sounding; figures 5 and 8). 

Regarding claims 5 and 15, Ekpenyong, as modified by Papasakellariou2, further teaches and discloses wherein the method further comprising: receiving the sounding reference signals with a reconfigured periodicity from the terminal device ([0029], [0043]; [0044]; teaches the Node B receives the SRS signal from the UE; figures 5 and 8). 

Regarding claims 6, 16 and 23, Ekpenyong teaches and discloses a terminal device (UE, figure 8) and method for reconfiguring sounding resources, the method (UE, figure 8), information on configuring a periodicity of sounding reference signals from a network device (Node B, figure 8) via the media access control (MAC) layer; and configuring the periodicity of the sounding reference signals according to the information ([0029], [0043]; [0044]; teaches the Node B signaling a UE to produce a burst of SRS, which includes a predetermined burst duration, and configuring a SRS periodicity for the SRS burst via a MAC control element including a sounding resource and activating the UE for sounding; figures 5 and 8). 
However, Ekpenyong may not explicitly disclose receiving, at a terminal device, information on reconfiguring a periodicity of sounding reference signals (although Ekpenyong does suggest reconfiguring SRS; [0024]; [0025]).
Nonetheless, in the same field of endeavor, Papasakellariou2 teaches and suggests receiving, at a terminal device, information on reconfiguring a periodicity of sounding reference signals ([0090]; teaches “…P-SRS transmissions in an UL fixed TTI always occur with a configured periodicity until reconfigured by higher layer signaling from eNB 102…”; teaches an eNB transmitting a reconfiguration of the SRS transmission periodicity to the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an eNB transmitting a reconfiguration of the SRS transmission periodicity to the UE as taught by Papasakellariou2 with the method and device as disclosed by Ekpenyong for the purpose of providing reconfiguration of the periodicity of the SRS transmission.

claims 10 and 20, Ekpenyong, as modified by Papasakellariou2, further teaches and discloses wherein the method further comprising: transmitting the sounding reference signals with a reconfigured periodicity to the network device ([0029], [0043]; [0044]; teaches the Node B receives the SRS signal from the UE; figures 5 and 8). 

Claims 3, 7, 8, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (hereinafter Ekpenyong) (U.S. Patent Application Publication # 2014/0036859 A1) in view of Papasakellariou et al. (hereinafter Papasakellariou2) (U.S. Patent Application Publication # 2014/0269451 A1), and further in view of Doberstein et al. (hereinafter Doberstein) (U.S. Patent Application Publication # 2015/0017941 A1).
Regarding claims 3 and 13, Ekpenyong, as modified by Papasakellariou2, discloses the claimed invention, but may not expressly disclose wherein the information on reconfiguring the periodicity of the sounding reference signals, comprises a mask, and wherein the reconfiguring the periodicity of the sound reference signals is according to values of bits of the mask.
Nonetheless, in the same field of endeavor, Doberstein teaches wherein the information on reconfiguring the periodicity of the sounding reference signals, comprises a mask, and wherein the reconfiguring the periodicity of the sound reference signals is according to values of bits of the mask ([0032]; teaches “…The mask may comprise a mask length and one or more mask values. The mask length and one or more mask values are based on one or more parameters…a full -masking effect may be used during the masking interval such that the masking value is zero over the time period… the full mask values can be immediately applied and then gradually decreased through the…time interval by using masking values that gradually change from 0 to 1…the mask may be a window of values ranging from 0 and 1….”; teaches using applying a mask to alter or reconfigure a value, such as a value for reconfiguration of the periodicity of SRS as taught by Ekpenyong and Papasakellariou2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate applying a mask to alter or reconfigure a value as taught by Doberstein with the method and device for reconfiguring the periodicity of the SRS as disclosed by Ekpenyong, as modified by Papasakellariou2, for the purpose of providing a masking window for altering a value in a time interval, as suggest by Doberstein.

Regarding claims 7 and 17, Ekpenyong, as modified by Papasakellariou2, discloses the claimed invention, but may not expressly disclose wherein the information on reconfiguring the periodicity of the sounding reference signals, comprises a mask. 
Nonetheless, in the same field of endeavor, Doberstein teaches wherein the information on reconfiguring the periodicity of the sounding reference signals, comprises a mask ([0032]; teaches “…The mask may comprise a mask length and one or more mask values. The mask length and one or more mask values are based on one or more parameters…a full -masking effect may be used during the masking interval such that the masking value is zero over the time period… the full mask values can be immediately applied and then gradually decreased through the…time interval by using masking values that gradually change from 0 to 1…the mask may be a window of values ranging from 0 and 1….”; teaches using applying a mask to alter or reconfigure a value, such as a value for reconfiguration of the periodicity of SRS as taught by Ekpenyong and Papasakellariou2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate applying a mask to alter or reconfigure a value as taught by Doberstein with the method and device for reconfiguring the periodicity of the SRS as disclosed by Ekpenyong, as modified by Papasakellariou2, for the purpose of providing a masking window for altering a value in a time interval, as suggest by Doberstein.

Regarding claims 8 and 18, Ekpenyong, as modified by Papasakellariou2 and Doberstein, discloses the claimed invention, but may not expressly disclose reconfiguring the periodicity of the sounding reference signals is according to values of bits of the mask. 
Nonetheless, Doberstein further teaches reconfiguring the periodicity of the sounding reference signals is according to values of bits of the mask ([0032]; teaches “…The mask may comprise a mask length and one or more mask values. The mask length and one or more mask values are based on one or more parameters…a full -masking effect may be used during the masking interval such that the masking value is zero over the time period… the full mask values can be immediately applied and then gradually decreased through the…time interval by using masking values that gradually change from 0 to 1…the mask may be a window of values ranging from 0 and 1….”; teaches using applying a mask to alter or reconfigure a value, such as a value for reconfiguration of the periodicity of SRS as taught by Ekpenyong and Papasakellariou2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate applying a mask to alter or reconfigure a value as taught by Doberstein with the method and device for reconfiguring the periodicity of the SRS as disclosed by Ekpenyong, as modified by Papasakellariou2 and Doberstein, for the purpose of providing a masking window for altering a value in a time interval, as suggest by Doberstein.

Claims 4, 9, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (hereinafter Ekpenyong) (U.S. Patent Application Publication # 2014/0036859 A1) in view of Papasakellariou et al. (hereinafter Papasakellariou2) (U.S. Patent Application Publication # 2014/0269451 A1), and further in view of Papasakellariou (U.S. Patent Application Publication # 2020/0127777 A1).
Regarding claims 4 and 14, Ekpenyong, as modified by Papasakellariou2, discloses the claimed invention, but may not expressly disclose wherein the method further comprising: receiving information on confirming reconfiguring the periodicity of the sounding reference signals from the terminal device.
Nonetheless, in the same field of endeavor, Papasakellariou teaches and suggests receiving information on confirming reconfiguring the periodicity of the ([0006]; [0008]; teaches receiving acknowledgement information from the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving acknowledgement information from the UE as taught by Papasakellariou with the method and device as disclosed by Ekpenyong, as modified by Papasakellariou2, for the purpose of acknowledging and confirming the SRS information communicated between the eNB and UE.

Regarding claims 9 and 19, Ekpenyong, as modified by Papasakellariou2, discloses the claimed invention, but may not expressly disclose wherein the method further comprising: transmitting information on confirming reconfiguring the periodicity of sounding reference signals to the network device. 
Nonetheless, in the same field of endeavor, Papasakellariou teaches and suggests transmitting information on confirming reconfiguring the periodicity of sounding reference signals to the network device ([0006]; [0008]; teaches transmitting acknowledgement information to the UE).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting acknowledgement information to the UE as taught by Papasakellariou with the method and device as disclosed by Ekpenyong, as modified by Papasakellariou2, for the purpose of acknowledging and confirming the SRS information communicated between the eNB and UE.
Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. 
Consider claim 1, Applicant argues, on pages 6-10 of the Remarks, that Ekpenyong and Papasakellariou2 fails to teach or suggest transmitting information on reconfiguring a periodicity of sounding reference signals to a terminal device via a media access control (MAC) layer.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Ekpenyong, as modified by Papasakellariou2, does still teach and suggest transmitting information on reconfiguring a periodicity of sounding reference signals to a terminal device via a media access control (MAC) layer.
Ekpenyong clearly teaches and discloses a scheme which would configure an SRS activation grant including the sounding resources, periodicity and a timer or duration for the period when the sounding is active ([0029]) and the base station can configure a different SRS periodicity for the SRS burst via a MAC control element defined for SRS activation ([0040]; [0042]; [0043]; [0044]; figure 5).  Ekpenyong is relied upon to teach that the configuration information is transmitting via a MAC layer.  Although Ekpenyong does not explicitly teach or disclose “reconfiguration” of the periodicity of sounding reference signals, Ekpenyong does suggest dynamic SRS activation and re-configuration ([0025]).
Papasakellariou2 is relied upon to teach transmitting information on reconfiguring a periodicity of sounding reference signals.  Papasakellariou2 clearly teaches and suggests a base station also includes a transmitter configured to transmit, to the UE, reconfigured by higher layer signaling from eNB ([0090]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an eNB transmitting a reconfiguration of the SRS transmission periodicity to the UE as taught by Papasakellariou2 with the method and device as disclosed by Ekpenyong for the purpose of providing reconfiguration of the periodicity of the SRS transmission.  Therefore, based on the broadest reasonable interpretation, it is the combination of Ekpenyong and Papasakellariou2, and not the references alone, that teaches and suggests transmitting information on reconfiguring a periodicity of sounding reference signals to a terminal device via a media access control (MAC) layer.
In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
For independent claims 6, 11, 16, 22, and 23, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claim 1.
For dependent claims 2, 5, 10, 12, 15, and 20, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1, 6, 11, and 16, respectively.

Consider claims 3, 8, 13, and 18, Applicant argues, on pages 10-12 of the Remarks, that Ekpenyong, Papasakellariou2, and Doberstein fails to teach “a mask, and wherein the reconfiguring the periodicity of the sound reference signals is according to values of bits of the mask”.
The Examiner respectfully disagrees with Applicant's argument because as recited in the above rejections, Ekpenyong, as modified by Papasakellariou2 and Doberstein, does teach and suggest a mask, and wherein the reconfiguring the periodicity of the sound reference signals is according to values of bits of the mask.

In response to applicant's arguments, it is noted that, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
It is also noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997).  As a matter of fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003).  Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986).
For dependent claims 4, 7, 9, 14, 17, and 19, the Examiner respectfully disagrees with the Applicant's argument for at least the same reasons as disclosed above with respect to claims 1, 6, 11, and 16, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
July 1, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477